Detailed Office Action
Examiner’s Comment – AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 7-12
Claims 1-5 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett et al. (2018/0120503; “Bennett”).
Regarding claims 1-5 and 7-12, Bennett discloses in figures 2 and 3, and related text, embodiments of small diameter optical fibers characterized by reduced microbending loss. Bennett, par. [0002].
An optical fiber comprising: (i) a core region comprising an outer radius r.sub.1, and 3.0≤r.sub.1≤7.0 microns and a relative refractive index Δ.sub.1max and 0.32%≤Δ.sub.1max≤0.5%; (b) a depressed index cladding region surrounding the core region comprising an outer radius r.sub.3 and a relative refractive index Δ.sub.3 less than −0.2%, and trench volume V.sub.3 wherein 45% Δ-micron.sup.2≤|V.sub.3|≤200% Δ-micron.sup.2; (c) a first outer cladding region surrounding the depressed index cladding region and comprising a relative refractive index Δ.sub.4 and an outer radius r.sub.4; and (d) a second outer cladding layer comprising 5 wt %-20 wt % titania, a relative refractive index Δ.sub.5, and a thickness T.sub.M, wherein 3 micron≤T.sub.M≤30 microns, and outer radius r.sub.5≤65 microns; the optical fiber has a mode field diameter MFD.sub.1550 and 8 microns≤MFD.sub.1550≤10.5 microns, a cutoff wavelength <1550 nm when bent 1 turn around a 2.5 mm radius mandrel, and a bending loss at 1550 nm when using a mandrel comprising a radius of 2.5 mm of ≤10 dB/turn.
Bennett, Abstract.
Bennett, Paragraphs [0013]-[0016] and [0091]-[0093].

    PNG
    media_image1.png
    512
    459
    media_image1.png
    Greyscale

[0091] The optical fiber has FIG. 4 shows a measured refractive index profile of the manufactured optical fiber 100 according to one embodiment. In the profile of the exemplary embodiment shown in FIG. 4, the core region 10 which comprises Δ.sub.1 is surrounded by depressed cladding inner cladding region 30 comprising Δ.sub.2. Inner cladding region 20 is situated between the core region 10 and is surrounded by the trench cladding region 30 comprising Δ.sub.3. The outer cladding region 40 surrounds the trench region 30. The absolute difference between Δ.sub.4 and Δ.sub.3 is about 0.4%, and Δ.sub.5 is about 2%. In the embodiment illustrated in FIG. 5, the first cladding region (2) is substantially undoped silica and the second cladding region (3) is silica doped with chlorine. The optical fiber disclosed in Table 2 has cladding (60) that has an outer diameter of about 125 micron.
[0092] The manufactured fiber 100 that has the refractive index profile of FIG. 4 had a MFD of 8.8 microns and 9.7 microns at 1310 and 1550 nm, respectively, a 1409 nm 22 m cutoff, attenuation of 0.2 dB/km at 1550 nm, and ultra-low bend loss (measured at 1490 nm) on small diameter mandrels (4 mm, 5 mm, or 6 mm diameter [2 mm, 2.5 mm, or 3 mm radii]) as shown in Table 6, below. Table 6 indicates that when the optical fiber 100 is bent by about a quarter turn (see, for example, FIG. 1) to a bend radius r.sub.b=2 mm, the bend loss (measured for example at a t 1490 nm wavelength) will be less than 0.02 dB. More specifically, when the optical fiber 100 is bent by about a quarter turn to a bend radius r.sub.b=2 mm, the bend loss is expected to be 0.01 dB or less.
 [0093] The optical fibers (100) disclosed herein may be surrounded by the protective coating 70 that surrounds the second outer cladding layer 60, The protective coating may comprise a primary coating P contacting and surrounding the outer cladding region 60, the primary coating P having a Young's modulus of less than 1.0 MPa, preferably less than 0.9 MPa, and in some embodiments not more than 0.8 MPa, and in some embodiments not more than 0.5 MPa, and in some embodiments not more than 0.3 MPa, for example 0.1 to 1 MPa, and in some embodiments 0.1 to 0.5 MPa. The protective coating 70 further comprises a secondary coating S contacting and surrounding the primary coating P, the secondary coating S having a Young's modulus of greater than 1200 MPa, and in coating (e.g. <0.5 MPa supports good microbend performance, and higher modulus secondary coating (e.g., >1500 MPa) supports improve puncture resistance of the secondary coating, even when its thickness is reduced. According to some embodiments the outer diameter of the secondary coating S is not greater than 250 microns, for example not greater than 242 microns (e.g., ≤225 microns, ≤210 microns, or ≤200 microns), for example 175-242 microns, or 175 to 225 microns, or 180 to 200 microns. The above fiber designs enable good micro and macro bending performance even with coating diameters of less than 225 microns, which enables smaller diameter, lower cost, higher fiber density cables with excellent optical performance.


Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to combine various embodiments disclosed by Bennett to comprise:
1. An optical fiber, comprising: a core portion that is made of silica glass; a cladding portion that is made of silica glass, the cladding portion covering an outer periphery of the core portion and having a refractive index smaller than a maximum refractive index of the core portion; and a coating portion that covers the outer periphery of the cladding portion, wherein an outer diameter of the cladding portion is 100 μm or smaller, a relative refractive-index difference Δ1 of the core portion is 0.5% or smaller, and a thickness of the coating portion is 10 μm or larger. Bennett, figs. 2 and 3, and related text, and Bennett, pars. [0013]-[0016] and [0091]-[0093].
2. The optical fiber according to claim 1, wherein the coating portion includes a primary coating layer positioned on a side of the cladding portion, and a secondary coating layer positioned on an outer periphery side of the primary coating layer, and the thickness of the primary coating layer is 10 μm or larger. Bennett, figs. 2 and 3, and related text, and Bennett, pars. [0013]-[0016] and [0091]-[0093].
3. The optical fiber according to claim 2, wherein the thickness of the primary coating layer is 30 μm or smaller. Tables 1A, 1B, and 2-5.

5. The optical fiber according to claim 1, wherein a microbending loss at a wavelength of 1550 nm is equal to or smaller than ten times the microbending loss at a wavelength of 1550 nm of a standard optical fiber having characteristics conforming to a standard defined by ITU-T G.652 and including a resin coating portion with a thickness of 62.5 μm on the outer periphery of the cladding portion.
7. The optical fiber according to claim 1, wherein the optical fiber has a step-type refractive index profile. Bennett, par. [0067].
8. The optical fiber according to claim 1, wherein the optical fiber has a W-type refractive index profile. Bennett, figs. 2 and 4.
9. The optical fiber according to claim 1, wherein the optical fiber has a trench-type refractive index profile. Bennett, figs. 2 and 4.
10. The optical fiber according to claim 1, wherein a mode field diameter at a wavelength of 1310 nm is in a range of 8.0 μm to 10.0 μm. Bennett, Abstract, par. [0090] Tables 1A, 1B, and 2-5.
11. The optical fiber according to claim 1, wherein a mode field diameter at a wavelength of 1550 nm is 9 μm or larger. Bennett, Abstract, par. [0090] Tables 1A, 1B, and 2-5
12. The optical fiber according to claim 1, wherein the relative refractive-index difference Δ1 of the core portion is 0.25% or larger. Bennett, Tables 2 and 3.
because the resulting configurations would facilitate reducing bend losses. Bennett, Abstract
Claims 1-5 and 7-12
Claim 6, as dependent upon claim 5, is rejected under 35 U.S.C. 103 as being unpatentable over Bennett et al. (2018/0120503; “Bennett”), as applied in the rejection of claims 1-5 and 7-12, and further in view of John A. Jay (An Overview of Macrobending and Microbending of Optical Fibers, Corning, WP1212, 2010, available at https://www.corning.com/media/worldwide/coc/documents/Fiber/white-paper/WP1212.pdf; “Jay”).
Regarding claim 6, as dependent upon claim 5, Jay discloses in figures 23 and 24, and related text, abrasive paper test methods.
Jay, Page 12

    PNG
    media_image2.png
    342
    646
    media_image2.png
    Greyscale



Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Bennett such that the microbending loss is a value measured by an abrasive-paper method because the resultant configuration would be characterized according to industry standards. Bennett, p. 12.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/PETER RADKOWSKI/Primary Examiner, Art Unit 2883